DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 30 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, limitation “wherein the REST API interface permits a multisig transaction by wrapping and unsigned transaction in a multisig transaction” has typo error.  For examination purpose, examiner treats “and” to be an. 
As to claims 19 and 29, they have limitations and are rejected with same reason above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 13, 15, 18 – 23, 25, and 28 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pham “Create ASP.NET Core Web API for Ethereum DApps”, January 9 2019) in view of IBM (“Developing PowerPC Embedded Application Binary Interface (EABI) Compliant Programs” pages 1 – 8, September 21, 1998).

As to claim 1, Pham teaches a method of creating an interface (“RESTful API” or “Create Asp.net Core web api for Ethereum DApps” title, Architecture section, between a smart contract (“Smart contract” figures) to be executed on a decentralized architecture and a user component (Desktop client, figures), the method comprising: 
receiving code corresponding to the smart contract at an interface server (figures show arrows of RESTFul API backend server receives RPC from smart contract);
the interface server parsing an application binary interface (ABI) corresponding to the smart contract (“…retrieve the compiled contract’s abi…” section 4); and 
the interface server creating a REST API interface specific to the smart contract based on the EABI (“new webapi…” title and section 1.2 Create Asp.net Core web api project).  
Pham does not but IBM teaches
the interface server constructing an enhanced application binary interface (EABI) based on the ABI (“…The Embedded Application Binary Interface (EABI) is derived from the PowerPC API…” page 1 Overview), the EABI having at least one of a different data structure and additional metadata as compared to the ABI (“Data types and alignment” and “Function parameter passing” Sections 3 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM would develop EABI with additional features and data structures to comply and run on different compilers (section 1).

As to claim 2, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the code corresponding to the smart contract is source code, the method further comprising the interface server compiling the source code into executable code and the ABI (“…create another smart contract and web api for it…” section 4)  

As to claim 3, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the REST API interface includes one or more of a method for retrieving parameter properties (“…retrieve the compiled contract’s abi…” section 4), a method for setting parameter properties, a method for retrieving method properties, and/or a method for setting method properties.  

 As to claim 5, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches wherein the enhanced ABI is a data structure object with four top-level types, each representing one of constructor constructs, fallback constructs,73 of 79Patent Application Attorney Docket No. 95-00001-USfunction constructs or event constructs, wherein type of construct has a different purpose and different metadata parameters which describe it (“Data types and alignment” and “Function parameter passing” Section 1, Section 3 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was   

As to claim 8, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches further comprising the interface server applying metadata describing the attributes of a smart contract, its methods, and input and output parameters of the methods to adjust parameter properties before the parameters are submitted to a blockchain and adjust the return value from the blockchain (“…Up to eight scalar values are passed by using R3 through R10 and return values are passed back in R3 and R4…” Section 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM provides flexibility requirements when making calls to suit with desired needs (section 6).

As to claim 9, Pham modified by IBM teaches the method of claim 1, Pham does not but IBM teaches wherein the REST API interface permits a multisig transaction by wrapping an unsigned transaction in a multisig transaction (“Signed and unsigned integer types…” section 3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of IBM because IBM provides flexibility requirements when making calls to suit with desired needs (section 3).

As to claim 10, Pham modified by IBM teaches the method of claim 1, Pham teaches wherein the REST API interface permits a smart contract events to be queried and retrieved based on parameters in the query (“RPC call…” section 1.4).

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Pham teaches at least one computer processor and at least one memory operatively coupled to the at least one computer processor and storing instructions (inherent for server to execute and save data for whole computer system).
 
 As to claims 12 – 13, see rejection for claims 2 – 3 above. 

As to claim 15, see rejection for claim 5 above. 

As to claim 18 – 20, see rejection for claims 8 - 10 above. 

As to claim 21, this is a media claim of claim 1.  See rejection for claim 1 above.  Further, Pham teaches non-transient computer readable media having instructions stored thereon which, when executed by one or more computer processors (inherent for server to execute and save data for whole computer system), cause the one or more computer processors to carry out a method for creating an interface between a smart contract to be executed on a decentralized architecture and a user component, 
 
 As to claims 22 – 23, see rejection for claims 2 – 3 above. 

As to claim 25, see rejection for claim 5 above. 

As to claim 28 – 30, see rejection for claims 8 - 10 above. 


Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pham  in view of IBM, as applied to claims 1, 11, and 21, and further in view of TSAI, (US PUB 2018/0349893).

As to claim 4, Pham modified by IBM teaches the method of claim 1, Pham does and IBM do not but TSAI teaches wherein the enhanced ABI is constructed based on a solc ABI, solc developer documentation, solc user documentation and from additional data stored in a database of the interface platform (“In actual implementation, the smart contract can be a computer program including variable statuses and functions, and the computer program can be written in a programming language such as Solidity, Serpent, LLL, EtherScript, Sidechain and so on. For example, for a blockchain program Ethereum, the smart contract is a binary code and an application binary interface (ABI) after the source code of the smart contract written in the programming language is compiled, so as to broadcast the smart contract to the blockchain network…” para. 0030). 


As to claims 14 and 24, see rejection for claim 4 above. 


Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of IBM, as applied to claims 1, 11, and 21, in view of TSAI, as applied to claims 4, 14, and 24, and further in view of Rose et al., (US PUB 2017/0115975 hereinafter Rose).

As to claim 6, Pham modified by IBM teaches the method of claim 4, Pham does not but IBM teaches wherein the additional metadata (“…how metadata describing the arguments and/or return types is to be passed…” para. 0007) includes a field for enabling caching of method calls (“Thus, when a native call is received which uses the same call shape and ABI, the virtual machine is able to skip the step of generating the raw and executable adapters and simply retrieves and executes the cached adapter” para. 0033) and (“…For example, the link resolver 114 may consult metadata, tables, or other information to search and locate the concrete memory location. In an embodiment, the link resolver 114 caches resolutions to be reused in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Pham by apply the teachings of Rose because Rose would provide cache to quick retrieve data when needed.
 
As to claims 16 and 26, see rejection for claim 6 above. 


Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pham  in view of IBM, as applied to claims 4, 14, and 24, and further in view of TSAI, as applied to claims 4, 14, and 24, and in view of Perkins et al., (US PAT 11,182,797 hereinafter Perkins).

As to claim 7, Pham modified by IBM teaches the method of claim 4, Pham and IBM do not but Perkins teaches wherein the additional metadata includes a field for enabling summarization of multiple signature requests into a single transaction (“A transaction summary may be generated in response to the request for the transaction information and based on the transaction metadata…” col. 6 lines 60 – 65).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 

As to claims 17 and 27, see rejection for claim 7 above. 


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kaleido, (“Simplify blockchain development with powerful APIs”, pages 1 – 7, June 17, 2019), discloses method of creating REST API for blockchain system.
Rivkind, (US PUB 2019/0340623), discloses a method of creating REST API for distributed ledger system.
Hunn, (US PUB 2018/0315141), discloses a method of data-driven contracts that interact with distributed ledgers/blockchains via smart contract code into a data-driven contract or clause, and interacting with the application binary interface (title, abstract, and figures 1 – 15).
Watanabe, (US PUB 2021/0160069), discloses a blockchain system (title, abstract, and figures 1 – 8). 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             
/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194